1
                                                                   JS-6
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DA’VIENA LASHAY COX,                       Case No. 2:19-cv-01128 SHK

13                                Petitioner,
                                                JUDGMENT
14                     v.

15   J.F. ESPINOZA, Warden,
16                              Respondent.
17
18        IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
19
20   Dated: November 26, 2019
21                                      HON. SHASHI H. KEWALRAMANI
22                                      United States Magistrate Judge

23
24
25
26
27
28
